Allowance notice 
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 11/15/21, wherein claim 1 is amended to overcome the new matter rejection in the final office action mailed on 9/14/21. The arguments are directed to amendments to claim 1 and identifying the support for said amendments in the instant specification in figure 2A and in paragraph 0184. In view of the amendments to claim 1, the finality of the final office action has been withdrawn and notice of allowance has been issued.
2.	The instant application is a continuation of 15/809,725, now U.S. Patent 10,316,360, which is a division of 14/376,836, now U.S. Patent 9,850,534, which is a national stage entry of PCT/US2013/026514, International Filing Date: 02/15/2013, claiming priority from provisional applications 61599871, filed on 02/16/2012 and 61600398, filed on 02/17/2012.

Claim status
3.	In the claim listing of 11/15/21 claims 1-14, 16 and 21-25 are pending in this application and are under prosecution. Claim 1 is amended. Claims 15 and 17-20 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification.

4.	The interview summary filed by the applicant has been acknowledged by the examiner (Remarks, pg. 6).
Withdrawn Rejection and Response to the Remarks
5.	The previous new matter rejection of claims 1-14 and 16 has been withdrawn in view of amendments to claim 1 and identifying the support in the instant specification (Remarks, pgs. 6-8).

Examiner’s Comment
6.	Claims 1-14, 16 and 21-25 have been renumbered as claims 1-20 and presented in the same order as presented by the applicant.

Conclusion
7.	Claims 1-14, 16 and 21-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634